DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2022 has been entered.
Status of Claims 
This is in reply to the claim amendments and remarks of the RCE filed January 4, 2022. 
Claims 1, 4-5, 9-10, 13, and 16-17 have been amended.
Claims 1-20 are currently pending and have been examined. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The previously pending 35 USC 103 rejections have been withdrawn in response to Applicant’s claim amendments. Please see below for reasoning.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 101 rejections. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive because the construction / activation step/function is not positively recited by the claims.
With regard to the limitations of claims 1-20, Applicant argues that the claims are patent eligible under 35 USC 101 because the pending claims are not directed toward an abstract idea, integrate the abstract idea into practical application, and amount to significantly more than the abstract idea. The Examiner respectfully disagrees. The Examiner has already set forth a prima facie case under 35 USC 101. The Examiner agrees with the Applicant’s arguments, but the claims do not positively recite the construction/activation. The Examiner notes that the construction of one or more candidate DER’s or activation of one or more DER’s is not positively recited because the claims appear to be able to draw power from the main power grid (claims 1 and 13) and are not constructing or activating the proposed microgrid (claim 9). This means that if the comparison/output states it is better to draw power from the main power grid then the actual activation/construction of that function is not positively recited by the claims and would not occur. The Examiner recommends amending the claims to positively recite construction of the proposed microgrid based on the cost comparison or activating the main power grid based on the cost comparison (Claims 1 and 13) and amending claim 9 to recite construction of the proposed microgrid based on the cost comparison, which would integrate the abstract idea into a practical application. Applicant’s arguments are not persuasive.

The Examiner recommends amending the claims to positively recite construction of the proposed microgrid based on the cost comparison or activating the main power grid based on the cost comparison (Claims 1 and 13) and amending claim 9 to recite construction of the proposed microgrid based on the cost comparison, which would integrate the abstract idea into a practical application.
All Applicant’s arguments involve the limitations not positively recited, where the recommendation above would correct the issue and make Applicant’s arguments persuasive.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of 
            In the instant case (Step 1), claims 1-12 are directed toward a process and claims 13-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a method comprising: determining, by a computing device, one or more candidate distributed energy resources for use within a proposed microgrid; determining, based on a generating capacity and a rated power associated with each candidate distributed energy resource of the one or more candidate distributed energy resources, an investment cost of the one or more candidate distributed energy resources, determining one or more weather conditions associated with the proposed microgrid, one or more islanding conditions associated with the proposed microgrid, and one or more uncertainty parameters associated with the proposed microgrid; determining, based on the one or more weather conditions, the one or more islanding conditions, and the one or more uncertainty parameters, an operation cost of the one or more candidate distributed energy resources; comparing a cost of drawing power from a main power grid to a sum of the investment cost and the operation cost; identifying the proposed microgrid for installation when the sum of the investment cost and the operation cost is less than the cost of 
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “when the sum of the investment cost and the operation cost is less than the cost of drawing power from the main power grid; and causing one or more of: construction of the one or more candidate distributed energy resources or activation of the one or more candidate distributed energy resources” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely add the words apply it with the judicial exception. The Examiner notes that the construction of one or more candidate DER’s or activation of one or more DER’s is not positively recited because the claims appear to be able to draw power from the main power grid (claims 1 and 13) and are not constructing or activating the proposed microgrid (claim 9). Also, the claimed “system, computing device, microgrid, DER, system comprising: a memory having computer-executable instructions encoded thereon; and a processor functionally 
The Examiner notes that the construction of one or more candidate DER’s or activation of one or more DER’s is not positively recited because the claims appear to be able to draw power from the main power grid (claims 1 and 13) and are not constructing or activating the proposed microgrid (claim 9). This means that if the comparison/output states it is better to draw power from the main power grid then the actual activation of that function is not positively recited by the claims. The Examiner recommends amending the claims to positively recite construction of the proposed microgrid based on the cost comparison or activating the main power grid based on the cost comparison (Claims 1 and 13) and amending claim 9 to recite construction of the proposed microgrid based on the cost comparison, which would integrate the abstract idea into a practical application. 
In addition, dependent claims 2-8, 10-12, and 14-20 further narrow the abstract idea and do not integrate the abstract idea into a practical applicaiton (See PEG 2019 and MPEP 2106.05).
The claimed “system, computing device, microgrid, DER, system comprising: a memory having computer-executable instructions encoded thereon; and a processor functionally coupled to the memory and configured, by the computer- executable instructions” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they 
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-12; System claims 13-20 recite a system, computing device, microgrid, DER, system comprising: a memory having computer-executable instructions encoded thereon; and a processor functionally coupled to the memory and configured, by the computer- executable instructions; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0061-0064. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “when the sum of the investment cost and the operation cost is less than the cost of drawing power from the main power grid; and causing one or more of: 
In addition, claims 2-8, 10-12, and 14-20further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art, but remain rejected under §101 for the reasons set forth above. Independent claims 1, 9, and 13 disclose a system and method for determining economic viability of a microgrid.

Jia et al. (US 2015/0094968 A1) – which discloses optimization of electric grid utilization. 
Ozog (US 2014/0148963 A1) – which discloses optimization of microgrid energy use and distribution.
Carter et al. (US 2014/0039710 A1) – which discloses energy storage and modeling and control.

The prior art of record neither teaches nor suggests all particulars of the limitations as recited in claims 1, 9, and 13, such as determining economic viability of a microgrid.  While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight and the combination/arrangement of features are not found in analogous art. Specifically the claimed “a method comprising: determining, by a computing device, one or more candidate distributed energy resources for use within a proposed microgrid; determining, based on a generating capacity and a rated power associated with each candidate distributed energy resource of the one or more candidate distributed energy resources, an investment cost of the one or more candidate distributed energy resources, determining one or more weather conditions associated with the proposed microgrid, one or more islanding conditions associated with the proposed microgrid, and one or more uncertainty parameters associated with the proposed microgrid; determining, based on the one or more weather conditions, the one or more islanding conditions, and the one or more uncertainty parameters, an operation cost of the one or more candidate distributed energy resources; comparing a cost of drawing power from a main power grid to a sum of the investment cost and the operation cost; identifying the proposed microgrid for installation when the sum of the investment cost and the operation cost is less than the cost of drawing power from the main power grid; and causing one or more of: construction of the one or more candidate distributed energy resources or activation of the one or more candidate distributed energy resources (as required by independent claims 1, 9, and 13)”, thus rendering claims 1, 9, 13 and their dependent claims as allowable over the prior art. 

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683